BioRestorative Therapies, Inc.

555 Heritage Drive

Jupiter, Florida 33458

 

  March 6, 2014

 

Mr. Mark Weinreb

c/o BioRestorative Therapies, Inc.

555 Heritage Drive

Jupiter, Florida 33458

 

Dear Mr. Weinreb:

 

Reference is made to that certain Employment Agreement, dated as of October 4,
2010, between BioRestorative Therapies, Inc. (formerly known as Stem Cell
Assurance, Inc.) (the “Company”) and Mark Weinreb (the “Employee”), as amended
(the “Employment Agreement”). All capitalized terms used but not defined herein
shall have the respective meanings set forth in the Employment Agreement.

 

The parties hereby agree that, notwithstanding the provisions of the Employment
Agreement, (i) the Employee’s Base Salary for the calendar year ended December
31, 2013 shall be $360,000 and (ii) the Employee shall not be entitled to
receive any Bonus with respect to the calendar year ended December 31, 2013.

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,       BioRestorative Therapies, Inc.       By:       Mandy
Clyde     Vice President of Operations

 



Agreed:           Mark Weinreb  



 

 

 

